Order entered May 29, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01118-CR

                             DAVID ALLEN FRONEK, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                              Trial Court Cause No. 2-14-66

                                            ORDER
       The State has filed a May 27, 2015 second motion for extension of time to file its brief.

Because the State did not tender a brief with the motion, the State’s second motion for extension

is DENIED.

       We ORDER the State to file its brief on or before June 26, 2015. If the State does not

comply with this order, the appeal will be submitted without the State’s brief.


                                                       /s/   LANA MYERS
                                                             JUSTICE